Citation Nr: 0109101	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-04 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel   


INTRODUCTION

The veteran actively served from September 1941 to April 1942 
and from March 1945 to March 1946.  He died in August 1988; 
the appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  

The RO, in pertinent part, reopened the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death based on a finding of new and material 
evidence, and it denied the claim as not well-grounded.  The 
RO also denied entitlement to an accrued benefit; however, 
the claimant did not appeal that portion of the rating action 
and such claim is not considered part of the current 
appellate review.

Although the appellant requested to provide testimony before 
a travel Member of the board at the RO when she submitted her 
substantive appeal in March 2000, she subsequently withdrew 
such request in April 2000.

The Board notes that the RO characterized the issue certified 
for appellate review as service connection for the cause of 
the veteran's death.  However, in accordance with the United 
States Court of Appeals for Veterans Claims (Court) ruling in 
Barnett v. Brown, 8 Vet. App. 1 (1995), the Board is 
obligated to address the issue of new and material evidence 
regardless of whether the RO based its determination on that 
issue.  Hence, the Board will proceed with a determination as 
to whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death, and has recharacterized the 
issue accordingly.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the 
cause of the veteran's death when it issued an unappealed 
rating decision in December 1988.

2.  The evidence received since the final RO decision in 
December 1988 bears directly and substantially upon the issue 
at hand, and because it is neither cumulative or redundant, 
and is so significant, it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the December 1988 rating decision 
wherein the RO denied entitlement to service connection for 
the cause of the veteran's death is new and material, and the 
appellant's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5104, 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), § 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the December 1988 
rating decision wherein the RO denied entitlement to service 
connection for the cause of the veteran's death is reported 
in pertinent part below.

At his discharge examination in February 1946 the veteran was 
considered "normal" in all systems, including 
cardiovascular and lungs.  During his lifetime, the veteran 
had no service connected disabilities.

A certified copy of the veteran's death certificate 
establishes he died on August [redacted], 1988.  The death 
certificate shows the cause of death as cardiorespiratory 
arrest due to atrial fibrillation with RVR, acute respiratory 
failure, pulmonary tuberculosis (PTB), far and advanced 
pulmonary emphysema, and right-sided atelectasis.      

In October 1988, the appellant applied for entitlement to 
service connection for the cause of the veteran's death.  In 
a rating decision dated in December 1988, the RO denied the 
claim and notified the appellant of that decision by letter 
dated December 19, 1988.  

In its rating decision, the RO did not state the evidence 
upon which it made its determination but noted there were no 
official records of treatment for or diagnosis of a heart 
condition, PTB, or pulmonary emphysema during the veteran's 
military service or within one year of discharge.  The 
appellant did not appeal the December 1988 rating decision 
and it became final.     

The evidence associated with the claims file subsequent to 
the December 1988 RO rating decision is reported in pertinent 
part below.

In January 1999, the appellant submitted evidence of the 
veteran's medical treatment.  The evidence consisted of two 
certifications of treatment and one handwritten discharge 
notice:  

In October 1961, Dr. TV (initials) drafted a brief, 
handwritten discharge summary wherein he indicated the 
veteran was diagnosed with active pulmonary tuberculosis.   
Dates of treatment were not included in the summary.  

In February 1989, the Quezon Institute (Philippine 
Tuberculosis Society, Inc.) certified that it had treated the 
veteran from October 1963 to July 1975, from August 1975 to 
June 1976, and from July 1976 to December 1977.   



In September 1998, the Veteran's Memorial Medical Center, in 
Quezon City, Republic of the Philippines, certified that it 
had treated the veteran from May 1988 until his death in 
August 1988.  Diagnoses during admission are consistent with 
those listed on his death certificate.  

In October 1999, the RO again denied the appellant's claim 
for entitlement to service connection for the cause of the 
veteran's death, and notified the appellant of that decision 
in a letter dated October 5, 1999.  

In its rating decision, the RO reopened the appellant's 
claim, finding the evidence submitted in January 1999 to be 
new and material.  The RO, however, denied the claim as not 
well-grounded, noting the evidence of the veteran's onset of 
PTB could be established as no earlier than 1961, considered 
by the RO as "many years after military discharge."   

The appellant filed a notice of disagreement in January 2000.  
She then filed her Form 9 substantive appeal to the Board in 
March 2000.  In her appeal, the appellant maintained the 
veteran's PTB cause of death was service connected.  
Accompanying her substantive appeal was a previously 
unsubmitted December 1999 medical certificate of treatment 
pertaining to the veteran.  

The certifying physician, Dr. EE (initials) stated that he 
had treated the veteran "off/on from 1949 to 1980," due to 
diagnoses of beri beri heart disease; PTB, far advanced, 
bilateral; atelectasis, right lung; and pulmonary emphysema.  
Dr. EE stated that clinical records of treatment could not be 
issued "because all [of his records] were already 
destroyed."  


Criteria

I. Cause of Death

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1310 (West 1991 and 
Supp. 2000); 38 C.F.R. § 3.312 (2000).  

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  Notwithstanding the foregoing, 
service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Service connection may also be granted for disability which 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2000).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993), 
and Allen v. Brown, 7 Vet. App. 439 (1995).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2000).  


The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).


II. Materiality/Finality

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103 (2000).


An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.302 (2000).  

Absent appeal, a decision of a duly constituted rating agency 
or other agency of original jurisdiction shall be final and 
binding on all VA field offices as to conclusions based on 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  
38 U.S.C.A. § 7105(c) (West 1991);  38 C.F.R. § 20.1103 
(2000).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  See 38 C.F.R. § 3.104(a) (2000).  

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1008).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107). 


Analysis

Discussed in further detail below, the VCAA of 2000 left 
intact the requirement that an appellant must first present 
new and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  VCAA of 
2000 , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C. § 5103A(f).



In December 1988, the RO notified the appellant of its rating 
decision denying her claim for entitlement to service 
connection for the veteran's cause of death.  This decision 
became final because although the appellant was notified, she 
did not appeal the decision.  

Although the RO, in its October 1999 rating decision, 
reopened the appellant's claim based on a finding of new and 
material evidence, the Board must make its own de novo 
finding on this issue.  That is, the Board's jurisdiction 
under 38 U.S.C. § 7104 does not vary according to how the RO 
ruled.  38 U.S.C.A § 7104 (West 2000); Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).    

In this case, the RO's conclusory December 1988 rating 
decision did not specifically indicate the evidence upon 
which it relied; however, it did indicate that there were no 
competent records reflecting treatment or diagnoses of the 
disorders that eventually caused the veteran's death.  

Since that time, VA has received statements from four 
treating sources, none of which were previously submitted by 
the appellant.  Assuming their credibility, as required in 
Justus, supra, these submissions all establish treatment of 
the veteran for severe PTB and/or related disorders, with the 
most recent submission in March 2000 relating treatment of 
advanced PTB as far back as 1949, only three years post 
service.

Such evidence is new and, moreover, material to the question 
of whether the veteran's cause of death, i.e., PTB, is 
service connected.  This new evidence must be considered to 
fairly adjudicate the appellant's claim.  Accordingly, the 
claim is reopened.     




ORDER

The appellant, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for the 
veteran's cause of death, the appeal is granted only to that 
extent.


REMAND

 This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines VA obligations with respect to 
the duty to assist, and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well-
grounded. 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The act generally mandates a duty to assist the appellant in 
obtaining evidence, such as medical records, potentially 
pertinent to the claim, and, to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  VCAA of 2000, 
Pub. L. No. 106-475§ 3(a) 114 Stat. 2096, 2097-98 (2000) (to 
be codified as amended at 38 U.S.C. § 5103A).

This case requires a remand for compliance with the notice 
and duty to assist provisions contained in the new law.  See 
VCAA of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

Because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA of 2000, it would be also be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  
To avoid prejudice, the case is remanded to afford the RO 
opportunity to conduct a de novo review of the complete 
evidentiary record.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997).

Applying the well-grounded concept, the RO, in its October 
1999 decision, stated the evidence submitted by the appellant 
failed to establish a nexus between the veteran's military 
service and death due to cardiorespiratory arrest.  
Therefore, the RO found no duty to develop the record.      

The RO received statements, including medical certifications 
of treatment it considered "new and material," but it 
never sent a thorough letter (with accompanying 
authorization and release forms) explaining its duty and 
willingness to assist the appellant in obtaining the actual 
treatment records associated with these certifications.  

Additionally, the appellant has never been given the 
opportunity to submit the names and addresses of all sources 
who treated the veteran.  In fact, the RO adjudicated the 
appellant's claim prior to her last submission of evidence.  
In a written brief from the appellant's representative, 
dated December 2000, the appellant specifically requested 
"a reasonable opportunity to submit continuity of 
symptomatology and other supportive evidence." 

There is also no suggestion in the claims file that the RO 
attempted to obtain any service medical records.  Although 
the claims file contains the veteran's medical discharge 
examination, he actively served two distinct periods.  Aside 
from the discharge examination, the record contains no 
service medical records for either of these periods.

In its October 1999 rating decision, the RO also noted a 27 
year history of PTB prior to death, but it did not obtain a 
file opinion review from a VA examiner.  VCAA of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to 
be codified at 38 U.S.C. § 5103A).           
   
Accordingly, this case is remanded for the following:



1.  The appellant has the right to submit 
additional evidence and argument on 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In this regard, the RO should 
request the appellant to identify the 
names, addresses, and approximate dates 
of treatment for all health care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of the 
disorders reported as having caused his 
death.  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

Regardless of the appellant's response, 
the RO should secure any outstanding VA 
treatment reports.  

2.  The RO should attempt to secure any 
outstanding military personnel records to 
verify all specific dates of active and 
inactive service.   

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

4.  Following the above, the RO should 
schedule a file opinion review by a 
cardio-pulmonologist or other available 
appropriate medical specialist including 
on a fee basis if necessary to ascertain 
whether it is at least as likely as not 
that any of the veteran's identified 
causes of death, (cardiorespiratory 
arrest due to atrial fibrillation with 
RVR, acute respiratory failure, pulmonary 
tuberculosis (PTB), far and advanced 
pulmonary emphysema, and right-sided 
atelectasis) are related to the veteran's 
period of military service (including one 
year after discharge), and if existing 
prior to service was/were aggravated 
thereby? 

If such a determination cannot be made, 
the examiner must so state.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  




In addition to the claims file, a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to his file opinion 
review.     The examiner must annotate 
the submitted medical opinion(s) that the 
claims file and a copy of this remand 
were in fact made available for review in 
conjunction with his review.    
 
5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested required opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.   Stegall v. West, 11 Vet. 
App. 268 (1998).  

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 


6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claim of entitlement to service 
connection for the veteran's cause of 
death on a de novo basis.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a 
supplemental statement of the case (SSOC), which must 
contain notice of all relevant actions taken on the claim 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  A reasonable period of time 
for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate 
review, if otherwise in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is 
notified by the RO. 



		
RONALD R. BOSCH
Member, Board of Veterans' Appeals


